 1   Lynda J. Zadra-Symes (Bar No. 156511)         David Grossman (Bar No. 211326)
     lynda.zadrasymes@knobbe.com
 2   Jacob R. Rosenbaum (Bar No. 313190)           dgrossman@loeb.com
     jacob.rosenbaum@knobbe.com                    Camron Dowlatshahi (Bar No. 308618)
 3   KNOBBE, MARTENS, OLSON                        cdowlatshahi@loeb.com
       &BEAR, LLP
 4   2040 Main Street, 14th Floor                    LOEB & LOEB LLP
     Irvine, CA 92614                              10100 Santa Monica Blvd.
 5   Telephone: (949) 760-0404                     Suite 2200
     Facsimile: (949) 760-9502
 6                                                 Los Angeles, CA 90067
     Thomas Y. Yee (Bar No. 239114)                Telephone: (310) 282-2000
 7   thomas.yee@knobbe.com                         Facsimile: (310) 2828-2200
     KNOBBE, MARTENS, OLSON &
 8   BEAR, LLP
     1133 Avenue of the Americas                   Attorneys for Defendant,
 9   New York, NY 10036                            ALYA SKIN PTY. LTD
     Telephone: (212) 849-3000
10   Facsimile: (212) 849-3001
11   Attorneys for Plaintiff,
     AYLA, LLC
12
13
                     IN THE UNITED STATES DISTRICT COURT
14
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                  OAKLAND DIVISION
16
17
     AYLA, LLC, a Delaware Limited             )
                                               )   Case No. 4:19-CV-00679 HSG
18   Liability Company,                        )
                   Plaintiff,                  )
19                                             )   JOINT STIPULATION AND
            v.                                 )   [PROPOSED] ORDER FOR AN
20                                             )   EXTENSION OF THE BRIEFING
     ALYA SKIN PTY. LTD., an                   )   SCHEDULE )25 DEFENDANT
21
     Australian Private Company,               )   ALYA SKIN PTY. LTD.’S
                                               )   MOTION TO DISMISS FOR LACK
22
                   Defendant.                  )   OF PERSONAL JURISDICTION
                                               )
23                                             )
                                               )   Hearing Date: October 17, 2019
24                                             )   Time: 2:00 p.m.th
                                               )   Courtroom: 2, 4 Floor
25                                             )
                                               )
26
27
28

     STIPULATION FOR AN EXTENSION OF                             Case No. 4:19-cv-00679 HSG
     BRIEFING SCHEDLULE TO MOTION TO DISMISS
 1         Pursuant to Civil Local Rules 6-1(b), 6-2 and 7-12, Plaintiff Ayla, LLC
 2   (“Ayla” or “Plaintiff”) and Defendant Alya Skin Pty. Ltd. (“Alya Skin” or
 3   “Defendant”), by and through their respective counsel of record hereby stipulate
 4   and agree, subject to the approval of the Court, that the date for Plaintiff Ayla to
 5   respond to Defendant Alya Skin’s Motion to Dismiss for Lack of Personal
 6   Jurisdiction be extended by one week or seven (7) days to Friday, June 28, 2019
 7   and the deadline to file any reply in support of Alya Skin’s Motion be extended to
 8   Friday, July 12, 2019.
 9         In the teleconference with the Court held on June 4, 2019, the Court set a date
10   of June 7, 2019 for Defendant Alya Skin to respond to the Complaint [Dkt. 34].
11   Accordingly, Defendant Alya Skin filed its Motion to Dismiss the Complaint for
12   Lack of Jurisdiction and related papers on June 7, 2019 [Dkt. 35]. The current
13   deadline for Plaintiff Ayla to respond to this Motion is June 21, 2019.
14         On June 10, 2019, the parties agreed to a short extension of Plaintiff’s
15   deadline to respond to Defendant’s Motion to accommodate travel schedules. This
16   is the first request for an extension of time to respond to Defendant’s Motion.
17   Plaintiff Ayla has obtained express consent from Defendant to extend the deadline
18   for Plaintiff to respond to Defendant’s Motion to June 28, 2019. In addition,
19   Plaintiff Ayla has agreed to extend Defendant’s deadline to file any reply in support
20   of its Motion to July 12, 2019.
21         Further, in the teleconference held on June 4, 2019, the Court mentioned
22   rescheduling the Case Management Conference, which is currently set for June 25,
23   2019. The parties request that the Case Management Conference set for Tuesday,
24   June 25, 2019 at 2:00 p.m. be continued to a date after all briefing on Defendants’
25   Motion to Dismiss has been completed on July 12, 2019.
26         Pursuant to Civil Local Rule 6-1(b), the parties, respectfully request that the
27   Court extend the time for Plaintiff to respond to Defendant’s Motion to Dismiss to
28   June 28, 2019 and for Defendant to file any reply in support of its Motion to July
     STIPULATION FOR AN EXTENSION OF       -1-                 Case No. 4:19-cv-00679 HSG
     BRIEFING SCHEDLULE TO MOTION TO DISMISS
 1   12, 2019. Further, the parties request that the Court continue the Case Management
 2   Conference to a date after the parties’ briefing on Defendant’s Motion to Dismiss is
 3   complete on July 12, 2019.
 4
 5   SO STIPULATED:
 6                                    Respectfully submitted,
 7
     Dated: June 14, 2019         By: /s/ Lynda J. Zadra-Symes
 8                                    Lynda J. Zadra-Symes (Bar No. 156511)
                                      lynda.zadrasymes@knobbe.com
 9                                    Jacob R. Rosenbaum (Bar No. 313190)
                                      jacob.rosenbaum@knobbe.com
10                                    KNOBBE, MARTENS, OLSON & BEAR, LLP
                                      2040 Main Street, 14th Floor
11                                    Irvine, CA 92614
                                      Telephone: (949) 760-0404
12                                    Facsimile: (949) 760-9502
13                                    Thomas Y. Yee (Bar No. 239114)
                                      thomas.yee@knobbe.com
14                                    KNOBBE, MARTENS, OLSON & BEAR, LLP
                                      1133 Avenue of the Americas
15                                    New York, NY 10036
                                      Telephone: (212) 849-3000
16                                    Facsimile: (212) 849-3001
17                                    Attorneys for Plaintiff,
                                      AYLA, LLC
18
19
     Dated: June 14, 2019          By: /s/ David Grossman
20                                     David Grossman (Bar No. 211326)
21                                     dgrossman@loeb.com
                                       Camron Dowlatshahi (Bar No. 308618)
22                                     cdowlatshahi@loeb.com
23                                     LOEB & LOEB
                                       10100 Santa Monica Blvd.
24                                     Suite 2200
25                                     Los Angeles, CA 90067
                                       Telephone: (310) 282-2000
26                                     Facsimile: (310) 2828-2200
27
                                       Attorneys for Defendant,
28                                     ALYA SKIN PTY. LTD
     STIPULATION FOR AN EXTENSION OF      -2-                Case No. 4:19-cv-00679 HSG
     BRIEFING SCHEDLULE TO MOTION TO DISMISS
 1                               ECF CERTIFICATION
 2         Pursuant to Civil Local Rule 5-1(i)(3), the filing attorney attests that she has
 3   obtained concurrence regarding the filing of this JOINT STIPULATION AND
 4   [PROPOSED] ORDER FOR AN EXTENSION OF THE BRIEFING
 5   SCHEDULE )25 DEFENDANT ALYA SKIN PTY. LTD.’S MOTION
 6   TO DISMISS FOR LACK OF PERSONAL JURISDICTION from
 7   David Grossman, Counsel for Defendant ALYA SKIN PTY. LTD., the signatory
 8   to this document.
 9
10   Dated: June 1, 2019          By: /s/ Lynda J. Zadra-Symes
                                       Lynda J. Zadra-Symes (Bar No. 156511)
11                                     lynda.zadrasymes@knobbe.com
                                       Jacob R. Rosenbaum (Bar No. 313190)
12                                     jacob.rosenbaum@knobbe.com
                                       KNOBBE, MARTENS, OLSON & BEAR, LLP
13                                     2040 Main Street, 14th Floor
                                       Irvine, CA 92614
14                                     Telephone: (949) 760-0404
                                       Facsimile: (949) 760-9502
15
16                                     Attorneys for Plaintiff,
                                       AYLA, LLC
17
18
19
20
21
22
23
24
25
26
27
28
     ECF CERTIFICATION                     -3-                    Case No. 4:19-cv-00679 HSG
 1
                                              ORDER
 2
             PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
 3
     The case management conference previously set for June 25th is vacated.
 4           Dated: 6/18//2019          By:
                                             HON. HAYWOOD. S. GILLIAM, JR.
 5    DATED: 6/18/2019
                                             UNITED STATES DISTRICT JUDGE
                                                     ______________________________________
 6
                                                     The Honorable Haywood S. Gilliam, Jr.
 7                                                   United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER                                     -4-                    Case No. 4:19-cv-00679 HSG
